Citation Nr: 1226775	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  07-01 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

4.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) for the period of time prior to April 30, 2010

5.  Entitlement to a disability rating in excess of 20 percent for GERD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran retired from the United States Navy; he had active naval service from January 1979 to November 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego California, which granted service connection for right ear hearing loss and assigned a noncompensable rating (0%), and granted an increased disability rating of 10 percent for GERD.  That rating decision also denied service connection for left ear hearing loss and hypertension.  The Veteran now lives in Hawaii, and all subsequent rating actions were conducted by the VA RO in Honolulu, Hawaii.

A February 2010 Board decision granted service connection for left ear hearing loss.  The Veteran has consistently asserted a compensable disability rating is warranted for his service-connected hearing loss, so his claim is from the initial disability rating assigned upon the award of service connection.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  

An April 2012 RO rating decision granted an increased disability rating of 20 percent for the Veteran's service-connected GERD effective April 30, 2010.  Accordingly, the Board has recharacterized the issue involving the rating of the service-connected GERD as two issues to reflect the two disability ratings assigned for the periods of time in question.  

The Board has recharacterized the issue involving service connection for hypertension and hyperlipidemia into two separate issues.  

This appeal contains a hybrid record; part is in a physical claims folder and part is in the Virtual VA paperless claims processing system.  

The case was previously before the Board in February 2010, when it was remanded for examination of the Veteran and medical opinions.  Additional remand was necessary in July 2010.  The requested development has been completed.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hyperlipidemia is a mere laboratory finding, not a ratable disability for VA compensation purposes. 

2.  The Veteran has no worse than Level II hearing in the right ear and Level II hearing in the left ear.

3.  Beginning on September 30, 2005, the Veteran's service-connected GERD was manifested by continuous moderate manifestations.  

4.  The Veteran's service-connected GERD is not manifested by impairment of health to include material weight loss, hematemesis, melena, or anemia.  






CONCLUSIONS OF LAW

1.  The criteria for service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  

2.  The criteria for an initial compensable disability rating for the service-connected bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 3.383, 3.385, 4.85, Diagnostic Code 6100 (2011). 

3.  The criteria for a 20 percent disability rating for GERD, effective September 30, 2004 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 3.383, 3.385, 4.114, Diagnostic Codes 7305, 7346 (2011). 

4.  The criteria for a disability rating in excess of 20 percent disability rating for GERD have not been met for any period of time covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 3.383, 3.385, 4.114, Diagnostic Codes 7305, 7346 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  VA has satisfied the duty to notify provisions along with the regulations pertinent to the establishment of effective dates and of the disability ratings. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was notified of these requirements in letters dated October 2004 and March 2006.  

The issue involving rating the Veteran's service-connected hearing loss is a situation where service connection has been granted and an initial disability rating and effective date have been assigned; the claim for service connection was more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  

VA has obtained service treatment records; VA treatment records; private medical records; VA examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present statements and evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.



II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, commonly referred to as direct service connection; or for aggravation of preexisting injury suffered or disease contracted in the line of duty, commonly referred to as a claim for aggravation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

"When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant."  38 U.S.C.A. § 5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 (1990). 

The Veteran claims service connection for hyperlipidemia.  Service treatment records reveal that the Veteran was identified with increased lipid levels on laboratory testing during service.  A December 1996 service treatment records noted the presence of mild to moderate hyperlipidemia.  The Veteran's August 2000 retirement examination report also indicated that the Veteran needed to follow-up with respect to his lipid levels.  

An April 2011 VA Compensation and Pension examination indicated that the Veteran had hyperlipidemia which was diagnosed during service and was being treated with diet.  

Hyperlipidemia, elevated triglycerides, and elevated cholesterol are considered to be laboratory results and not disabilities for compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996). 

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282   (1999). 

In other words, high cholesterol, hyperlipidemia, is a laboratory finding and not a disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448   (1995). 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)

The preponderance of the evidence is against the claim for service connection for hyperlipidemia; there is no doubt to be resolved; and service connection is not warranted.


III.  Increased Disability Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record, and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A.  Bilateral Hearing Loss

This appeal is from the initial disability rating assigned upon the award of service connection.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran filed his claim for service connection for hearing loss in September 2004.  Service connection for bilateral hearing loss has been established at a noncompensable (0%) disability rating effective from the date of claim for service connection.  The Veteran claims that his service-connected hearing loss is more severe and warrants at least a compensable disability rating.

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  This average is used in all cases (including those in Section 4.86) to determine the Roman numeral designation for hearing impairment where the axes intersect.  Average puretone decibel loss for each ear is located on Table VI along a horizontal axis, and percent of discrimination is located along a vertical axis.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under Diagnostic Code 6100.

To warrant the assignment of the applicable disability rating for bilateral hearing loss, the evidence must show that the hearing loss rises to the requisite level of severity as set forth in 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.

Additionally, for exceptional patterns of hearing, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or higher, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa of 38 C.F.R. § 4.85, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. That numeral is then elevated to the next higher Roman numeral.  Again, each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  The evidence does not show that the Veteran has an exceptional pattern or hearing loss.

In April 2004, an audiology examination of the Veteran was conducted at a Department of Defense (DOD) medical facility in conjunction with his post-service civilian employment.  Pure tone thresholds, in decibels, were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
25
30
50
30
33.75


LEFT
10
35
15
15
18.75



These examination results are not adequate for rating purposes because speech recognition testing using the Maryland CNC Test was not conducted.  

The Veteran filed his claim for service connection for hearing loss in September 2004.  

In March 2005, a VA audiology examination of the Veteran was conducted.  Pure tone thresholds, in decibels, were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
30
30
40
35
34
92
I
LEFT
15
25
25
25
23
94
I

Level I hearing in each ear warrants the assignment of a noncompensable disability rating.  See 38 C.F.R. §§ 4.85, 4.86(a) Tables VI, VII, Diagnostic Code 6100.

In April 2005, another DOD civilian audiology examination of the Veteran was conducted.  Pure tone thresholds, in decibels, were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
35
45
40
35
38.75


LEFT
15
30
25
20
22.5



Again, these examination results are not adequate for rating purposes because speech recognition testing using the Maryland CNC Test was not conducted.  

In January 2006, still another DOD audiology examination of the Veteran was conducted.  Again the results are not adequate for rating purposes, but pure tone thresholds, in decibels, were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
35
45
45
35
40


LEFT
15
25
25
20
21.25




DOD audiology examinations of the Veteran were again conducted in February 2007.  The examination results are in graphical formant and indicate pure tone thresholds in the range of 40 to 50 decibels.  Speech discrimination levels of 96 to 100 percent are indicated, but the examination reports do not indicate if  the Maryland CNC test was used.  




In April 2010, a VA audiology examination of the Veteran was conducted.  Pure tone thresholds, in decibels, were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
55
60
60
55
58
76
IV
LEFT
45
50
55
50
50
68
V

The examiner indicated that the test results were unreliable and should not be used for rating purposes.  The examiner indicated that the poor reliability of the examination results was a result of the Veteran's continued exaggeration of his responses despite repeated instructions.  These test results are not consistent with the prior VA and DOD examination results of record.  

In January 2011, the most recent VA audiology examination of the Veteran was conducted.  Pure tone thresholds, in decibels, were as follows:


HERTZ
CNC
Level

1000
2000
3000
4000
Avg


RIGHT
30
35
35
35
34
88
II
LEFT
30
40
40
35
36
84
II

The examiner indicated that the Veteran's hearing loss would make it difficult to communicate in the presence of background noise and he reported that occasionally he required orders to be repeated to him at work.  

These examination results show Level II hearing in both ears, warranting the assignment of a noncompensable disability rating.  See 38 C.F.R. §§ 4.85, 4.86(a) Tables VI, VII, Diagnostic Code 6100.

Relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The January 2011 examination report considered the Veteran's difficulty hearing speech with background noise present.  While the Veteran reported that occasionally he required orders to be repeated to him at work and that this affected his work performance, there is no evidence of actual resulting impact or difficulty with his employment because of his service-connected hearing loss.  

Based upon the evidence from the VA audiology examinations of record, which are adequate for rating purposes, the Veteran has no worse than Level II hearing in each ear.  Applying these figures to Table VII results in the assignment of a noncompensable (0%) disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  There is no other pertinent medical evidence of record, which is adequate for rating purposes, which would entitle the Veteran to a compensable rating for bilateral hearing loss.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 116.

There is no evidence to support the assignment of a compensable disability rating on either a schedular or an extra-schedular basis.  The preponderance of the evidence is against the claim for a compensable disability rating for service-connected bilateral hearing loss; there is no doubt to be resolved; and an increased rating is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.

B.  GERD

Service connection was established for GERD effective December 2000.  In April 2005, the Veteran filed a claim for an increased disability rating of this disability.

In May 2005, a VA Compensation and Pension examination of the Veteran was conducted.  There was no evidence of dysphagia, hematemesis or melena.  He reported symptoms of "off and on" mild epigastric pain along with a 10 year history of reflux and constant heartburn.  He was in good health with no sign of anemia.  He was prescribed medication to control his symptoms.  The diagnosis was esophageal reflux disease.  

In April 2007 another VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported having epigastric pain with associated substernal pain 4 to 5 times a week.  There was no evidence of dysphagia, hematemesis or melena.  He reported daily reflux of regurgitation along with symptoms of nausea and vomiting up to three times a month.  He reported being on daily medication to control his symptoms.  He was in good health with no evidence of anemia.  The examiner indicated he was well nourished and any weight fluctuations were due to his diabetes mellitus.  The diagnosis was GERD.  

In April 2010 the most recent VA examination of the Veteran was conducted.  The Veteran reported persistent symptoms of heartburn which was treated with medication.  He reported daily vomiting and a ten pound weight loss which was not confirmed by clinical records.  Again, there was no evidence of dysphagia, hematemesis or melena.  He reported persistent heartburn along with reflux and the previously reported vomiting.  Physical examination revealed the Veteran was healthy with normal nutrition and no evidence of anemia.  

When a disability is encountered that is not listed in the rating schedule it is permissible to rate under a closely related disease or injury in which the functions affected, the anatomical location and the symptomatology are closely analogous to the condition actually suffered from.  38 C.F.R. § 4.20.  There is no Diagnostic Code for GERD so the Veteran's disability is rated by analogy under either Diagnostic Code (DC) 7305 for duodenal ulcer or DC 7346 for hiatal hernia.  

Ratings under DCs 7305 and 7346 will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  

DC 7305 provides for disability ratings from 10 to 60 percent.  A 60 percent rating contemplates severe symptoms with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  A 40 percent rating is warranted for moderately severe symptoms which are less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 20 percent rating contemplates moderate symptom with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 10 percent rating contemplates mild symptoms with recurring symptoms once or twice yearly.  38 C.F.R. § 4.114, Diagnostic Code 7305.

DC 7346 also provides for disability ratings from 10 to 60 percent.  A 60 percent rating contemplates symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating contemplates disability with two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The Veteran's service-connected GERD is rated at 10 percent, effective from September 30, 2004, the date of claim for an increased rating.   until. The Veteran is rated at 20 percent from April 30, 2010, the date of the most recent Compensation and Pension examination.  

The evidence supports the assignment of a 20 percent disability rating under Diagnostic Code 7305, effective September 30, 2004.  The evidence from the May 2005 Compensation and Pension examination revealed that the Veteran had a 10 year history of reflux and constant heartburn along with recurrent epigastric pain.  This most nearly approximates the criteria of continuous moderate manifestations.  

The evidence of record does not establish that the Veteran's service-connected GERD is manifested by any resulting impairment of health.  There is no evidence of weight loss, hematemesis, melena, or anemia attributable to his GERD.  To the extent that there are reports of weight loss of record they are related to the Veteran diabetes mellitus.  All evidence related to the Veteran's GERD reveals that he is well nourished and without any impairment of health which would be required to meet the rating criteria for a disability rating in excess of the currently assigned 20 percent under either DC 7305 or 7346.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 116.

There is no evidence to support the assignment of a disability rating in excess of 20 percent on either a schedular or an extra-schedular basis.  There is no evidence that the service-connected GERD results in any interference with employment and frequent periods of hospitalization.

The preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for GERD for any period of time covered by this appeal.  There is no doubt to be resolved; and disability rating in excess of 20 percent is not warranted.  


ORDER

Service connection for hyperlipidemia is denied.  

A compensable disability rating for bilateral hearing loss is denied.

A disability rating of 20 percent for GERD is granted effective September 30, 2004.  

A disability rating in excess of 20 percent for GERD is denied. 


REMAND

The Veteran claims service connection for hypertension.  There is some assertion that the hypertension is "secondary" to his service-connected diabetes mellitus, including the possibility that the diabetes mellitus aggravates the hypertension. 

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310  (2002). Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown , 7 Vet. App. 439   (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Additional examination is required, as the most recent medical evidence does not adequately address the Veteran's assertions regarding secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for hypertension.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) must be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Based on the examination and review of the record, the examiner is to answer the following question: 

Whether it is at least as likely as not (50 percent or greater probability) that any current hypertension is aggravated by the Veteran's service-connected diabetes mellitus. 

Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report with a complete rationale for all conclusions reached. 

2.  Readjudicate the claim for service connection for hypertension, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


